     Case 1:19-cv-05523-SDG Document 24-2 Filed 02/27/20 Page 1 of 9




               IN THE UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

BERKELEY VENTURES II, LLC                          Civil Action File No.
                                                   1:19-cv-05523-ODE
            Plaintiff,

V.


SIOMC MOBILE CORPORATION and
RONALD D. HERMAN,

            Defendants.


                 AFFIDAVIT OF RONALD D. HERMAN

STATE OF GEORGIA             }
                             }
COUNTY OF FULTON             }
      PERSONALLY APPEARED before the undersigned officer duly

authorized by law to administer oaths, Ronald D. Herman, who, after being

duly sworn, deposes and states the following:

                                      1.

      My name is Ronald D. Herman. I am over 21 years old of age and

competent to provide the sworn testimony of this Affidavit

                                      2.

      I am the Chief Executive Officer of Sionic Mobile Corporation (“SioniC)


                                                                 JIT
    Case 1:19-cv-05523-SDG Document 24-2 Filed 02/27/20 Page 2 of 9




In that position I am duly empowered and authorized to speak in regard to

the matters related in this Affidavit which are known to me due to my direct

personal knowledge, and further, due to my status, which entitles and

requires me to know of the matters related in this Affidavit.

                                       3.

      Sionic has learned that Adam Slipaloff provided legal counsel to Sionic

shareholder and director Patrick Gahan and his businesses from on or

around June 2014 through August 2018.

                                       4.

      In November and early December of 2015, Adam Slipakoff, with the

assistance of another attorney working for him, prepared the legal documents

to facilitate the donation and transfer of shares of Gahan’s Sionic stock to

non-profit entities, as well as the transfer of Sionic stock from one or more of

Mr. Gahan’s businesses (“the Gahan transfers”).’

                                       5.

      At no time did Adam Slipakoff inform or advise Sionic of any potential

legal concerns, such as those alleged by Berkeley, raised by the Gahan


‘A true and complete copy of an email from Patrick Gahan to Adam
Slipaloff, dated November 11, 2015, is attached and incorporated as Exhibit
1 to this Affidavit.


                                       2
    Case 1:19-cv-05523-SDG Document 24-2 Filed 02/27/20 Page 3 of 9




transfers involving Sionic action taken at the recommendation of Mr.

Slipakoff.

                                       6.

      On and around December 2015, Sionic had a practice of offering

warrants to select service providers and other key persons who could assist

with, and add value to, Sionic’s business.

                                       7.

      On and around December 2015, Sionic was interested in providing Mr.

Slipakoff warrants because he was in the unique position to assist Sionic as

its corporate counsel in regard to potential investments and related

documents.

                                       8.

      Mr. Slipaloffs role as Sionic’s corporate counsel included provithng

services in connection with potential investments and related documents,

including in regard to individuals with whom he had personal connections,

such as Bob Stewart, Bray Deavors and Bill Gray.2




2
   true and complete copy of an email from Adam Slipakoff to Bray Deavors,
dated January 5, 2016, is attached and incorporated as Exhibit 2 to this
Affidavit.

                                       3
    Case 1:19-cv-05523-SDG Document 24-2 Filed 02/27/20 Page 4 of 9




                                          9.

      Mr. Slipakoffs legal counsel efforts on behalf of Sionic in connection

with potential investments included the same kind of warrants for Sionic

stock that Mr. Slipakoff executed   and   which Berkeley alleges were part   of


Sionic’s fraudulent scheme.

                                          10.

      The Sionic pro forma I provided Mr. Slipakoff on December 11, 2015,

included confidential information about Sionic’s business for the time frame

leading up to Berkeley’s investment, at the time of its investment in December

2017, and through the first full year of its investment, 201$.

      FURTHER AFFIANT SAYETH NAUGHT.



                                                   4
                                                Ronald U. therman

Sworn to and subscribed before
me this February fl 2020.



       Public

My commission expires:




                                          ‘I
Case 1:19-cv-05523-SDG Document 24-2 Filed 02/27/20 Page 5 of 9




                         EXHIBIT 1
      Case 1:19-cv-05523-SDG Document 24-2 Filed 02/27/20 Page 6 of 9




                                                         &




      From: Patrick Cation <pickgahangmail.com.
      Dote: November 11. 2015 at 3:12:49 PM 651
      To: Adam Slipakolt cas€PstinakoU.coia>
      Cc: Ron Hermmran <hernranu”sionicmnhile corn>. Greg HntidayAchoa_org
      Subject: WMG donation of SMC to EH and CHOA

      Adam.

      Thank you for helping me coniptete these stock donations.

      1. See attached the operating           arjreomorit (searciiahte and non-searchable copy).
      2  See attached the Coin mon           Shares that Model yn and I want to den ale
      3. See attached the SnnVrust           instructions from CHOA.
      4. Enduring Heart:; Into- [IN                             3600 Dallas by. Ste 230•350. Marietta, GA 30064. Officers. Patrick Gohan
      (Yr c-a snre r I. An kur Chat terjee     H cc-id c-i iii. Mysi ;m Pi eked (S ecrolam y)

      Donations:

      A. Donation of 50,000 Common Shaies of Sinnic Mohrio Corporation to Enduring Heads
      B. Donahan of 15.000 Common Sliaies of Sionic Mobile Corporation to Enduring Hearts

      Thanks,

      Parrick Cohen
      770-315-5837




    operating_agree           wmg_oa.pdf              150311_wmg_sio
       ment.pdf                                       nic_mo,.,nt).pdf




                                                                                                                                       0




.
      Case 1:19-cv-05523-SDG Document 24-2 Filed 02/27/20 Page 7 of 9




                                           z           -:
                                               x   -




                           Cu
.                                    21




                            hI
                            0<
                                     ‘C’
                                     a.
                                     0
                                     1—
                                               I   -




                                                             -z
                                     a
                                     —
                            0
                                     ‘a
                                                       —-C




.                                                                 I


       EE


    SunTrust Stock
    Transfe..s.docx
     Case 1:19-cv-05523-SDG Document 24-2 Filed 02/27/20 Page 8 of 9
-J




                              EXHIBIT 2
    Case 1:19-cv-05523-SDG Document 24-2 Filed 02/27/20 Page 9 of 9




 From: Adam Slipakoff <as@slipakoff.com>
Subject: Slonic Mobile
  Date: January 5,2016 at 12:03:11 PM EST
     To: Bray Deavours <BrayDeavours@Braysonhornes.com>
     Cc: Ron Herman <herman@sionicmobile.com> , Patrick Gahan <patrick.gahan@gmail.com>


Bray Are you available this week to meet with me and Ron Herman, CEO of Sionic
        —


Mobile? Let me know how your schedule looks.

    -       Adam

Ron’s contact information:
 Ronald D. Herman.
 SIONICMO8ILE—--
 41:4 606 3580.s; or: cooble   -   coil
